internal_revenue_service department of the treasury index numbers 280g washington dc number release date person to contact telephone number refer reply to cc tege eb ec-plr-103055-00 date date employee corporation a corporation b stock_option plan date date date date year y this is in response to your letter of date submitted by your authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically a ruling was requested under the facts outlined below whether employee is a disqualified_individual within the meaning of sec_280g of the code due to the value of stock ownership in corporation a the facts as submitted are as follows employee was employed by corporation a in year y employee was not an officer of corporation nor a member of the group consisting of the highest paid percent of the employees of the corporation during year y corporation a adopted the stock_option plan the stock_option plan provided for both incentive stock_options designed to meet the requirements of sec_422 of the code and nonstatutory_options options issued under the stock_option plan were governed by the stock_option plan and the stock_option agreement as amended under the stock_option agreement if options are outstanding at the time of a change in control as defined in the stock_option agreement but are not fully plr-103055-00 exercisable the options will generally accelerate so that the options will become exercisable immediately before the change in control the options will not become exercisable on an accelerated basis if the options are assumed by the successor_corporation in that case the options would be converted to options of the successor_corporation and would continue to become exercisable in accordance with the terms of the stock_option agreement however the stock_option agreement provides that if there is an involuntary termination as defined in the stock_option agreement of the employee’s services within months of a change in control the options that are outstanding at the time of the involuntary termination but are not fully exercisable would accelerate and become fully vested on date employee received incentive stock_options and nonstatutory stock_options under the stock_option plan options the options issued to employee generally became exercisable on a four-year vesting schedule on date corporation a underwent a change in control when it was acquired by corporation b employee became an employee of corporation b corporation b assumed corporation a’s stock_option plan and employee’s corporation a options were converted to corporation b options of equivalent value the vesting schedule remained the same following the change in control employee terminated employment with corporation b on date the termination constituted an involuntary termination under the stock_option agreement and employee’s options were accelerated and became exercisable on date the disqualified_individual determination_period is from date to date during the disqualified_individual determination_period employee’s ownership_interest in corporation a other than the options described above consisted of the right to purchase shares under the corporation a employee_stock_purchase_plan no corporation a stock was owned by employee’s spouse children grandparents or parents at any time during the disqualified_individual determination_period in addition employee was not a partner in any partnership that owned corporation a stock a beneficiary in any trust or a grantor in any trust that owned corporation a stock or a direct or indirect owner of percent of the value of any corporation that owned corporation a stock sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment plr-103055-00 sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_280g defines a disqualified_individual as an individual who is an employee independent_contractor or other person specified in the regulations who performs personal service for any corporation and is an officer shareholder or other highly_compensated_individual sec_1_280g-1 of the proposed income_tax regulations q a published in the federal_register on date fed reg big_number provides that an individual is a disqualified_individual with respect to a corporation if at any time during the disqualified_individual determination_period the individual is an employee or independent_contractor of the corporation and is with respect to the corporation a shareholder an officer or a highly-compensated_individual q a provides that shareholders are disqualified individuals if they own stock of a corporation having a fair_market_value that exceeds the lesser_of dollar_figure million dollars or percent of the total fair_market_value of the outstanding shares of all classes of the corporation’s stock for purposes of determining the amount of stock owned by an individual the constructive_ownership rules of sec_318 shall apply sec_318 states that if a person has an option to acquire stock such stock shall be considered as owned by such person sec_1_280g-1 q a provides that the disqualified_individual determination_period is the portion of the year of the corporation ending on the date of the change in ownership or control of the corporation the change in ownership period and the twelve month period immediately preceding such change in ownership period for purposes of q a a corporation may elect to use its taxable_year or the calendar_year it has been represented that employee was not an officer or a highly- compensated individual during the disqualified_individual determination_period thus in order to be a disqualified_individual employee must have owned corporation a stock having a fair_market_value that exceeded the lesser_of dollar_figure million or percent of the total fair_market_value of the outstanding shares of all classes of the corporation’s stock it has been represented that in this case the dollar_figure million was the lesser amount and that other than the stock_options under the year y grants the fair_market_value of plr-103055-00 employee’s corporation a stock was less than dollar_figure million if employee constructively owns the stock under the year y option grants employee will be a disqualified_individual in determining which of the outstanding_stock options are considered to be stock during the disqualified_individual determination_period for purposes of q a options which are exercisable or are exercisable upon the occurrence of an insubstantial condition_precedent are considered outstanding_stock see revrul_89_64 1989_1_cb_91 conversely options which are not currently exercisable and are only exercisable upon the occurrence of a substantial condition_precedent are not outstanding_stock for this purpose here the facts indicate that only the options under the year y grants that were exercisable at the time of the change in control cause employee to constructively own the stock for purposes of q a options that were not exercisable at the time of the change in control did not cause such constructive_ownership accordingly based strictly on the information submitted and employee’s representations set forth above we rule as follows employee is not a disqualified_individual with respect to corporation a within the meaning of sec_280g of the code the provisions of sec_280g of the code do not apply to any payments including the vesting of options under the stock_option plan that are received by employee in connection with corporation a’s date change in control the provisions of sec_4999 of the code do not apply to any payments including the vesting of options under the stock_option plan that are received by employee in connection with corporation a’s date change in control except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_2000_1 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-103055-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
